Citation Nr: 0624097	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 RO decision that denied, in 
pertinent part, service connection for bilateral foot pain.  

In May 2005, the veteran testified at Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  

In August 2005, the Board issued a decision which found that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a bilateral foot 
disability, to include pes planus.  The Board then remanded 
this matter to the RO for additional evidentiary development, 
followed by adjudication of the issue on the merits.

In December 2005, the RO issued a rating decision which 
granted service connection at a 10 percent disability rating 
for bilateral plantar fasciitis, effective from May 2001.  At 
the same time, the RO issued a statement of the case 
addressing the issue of service connection for bilateral pes 
planus.  


FINDINGS OF FACT

The veteran had bilateral pes planus at the time of his entry 
into service, and this condition was not shown to have been 
aggravated during service.




CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran is seeking service connection for 
bilateral pes planus.  Through his statements and testimony 
herein, he contends that his military service aggravated his 
pre-existing foot condition.

A review of his report of separation, Form DD 214, revealed 
that he served in the Army from September 1986 to September 
1991.  The veteran's enlistment examination, performed in 
July 1986, noted findings of mild pes planus, asymptomatic.  
A physical examination report, dated in October 1988, noted 
findings of pes planus.  Treatment reports, dated in June 
1991, noted the veteran's complaints of foot pain and cramps 
when running.  The veteran's separation examination, 
performed in September 1991, noted that his feet were normal.

A post service VA examination, dated in February 1993, noted 
that the veteran's feet were normal.  A treatment report, 
dated in January 1995, noted findings of dyshidrosis on both 
feet.  An April 1998 treatment report noted complaints 
relating to and physical findings of blisters on both feet.  

In October 1998, a VA examination of the skin was conducted.  
The report noted the veteran's history of itchy blisters on 
the left foot beginning approximately four years earlier, 
which has since spread to the right foot.  The report 
concluded with diagnoses of vesicular tinea pedis, plantar 
tinea pedis moccasin-type, and interdigital tinea pedis.  

A treatment report, dated in February 2000, noted a diagnosis 
of bilateral pes planus.  A treatment report, dated in March 
2000, noted the veteran's complaints of pain on palpation of 
the plantar medial aspect.  The report concluded with a 
diagnosis of plantar fasciitis.  A podiatry clinic report, 
dated in July 2002, noted the veteran's complaints of pain 
and burning in both feet.  The report noted that he has had 
custom orthotics made, but that they increased his pain.  
Physical examination revealed mild pain with palpation of the 
plantar fascia through the midfoot, bilaterally.  There was 
evidence of healing small blisters medial aspect of the right 
foot at the level of navicular.  The report concluded with an 
assessment of plantar fasciitis, pes planus, and tinea pedis.

A treatment report, dated in August 2003, noted findings of 
mild discomfort with palpation of the plantar fascia, 
bilaterally.  The report concluded with a diagnosis of 
plantar fasciitis.

In November 2005, a VA examination of the feet was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folder "in detail page by page."  The report noted 
the veteran's complaint as being foot pain, and that he is 
limited in walking and standing as a result.  Physical 
examination of the veteran's foot pain revealed that it is in 
the sole of both feet, primarily in the longitudinal arch, 
which has only minimally fallen.  In addition, the veteran 
has heel pain and pain under the metatarsal heads in the 
balls of both feet.  There were no calluses and no corns. The 
report concluded with diagnoses of mild pes planus, grade II, 
without splaying and without pronation; and plantar 
fasciitis.  The VA examiner noted that based upon his review 
of the claims folder, and physical examination of the 
veteran, the veteran's plantar fasciitis "began in boot camp 
and continued into his first unit assignment.  It has been 
present ever since and unchanged."  The VA examiner noted 
that the initial pattern was aching and burning in the feet, 
which the examiner opined represents evidence of plantar 
fasciitis during the veteran's military service.  The VA 
examiner further noted that molds of the veteran's feet 
architecture were made and specifically tailored orthotics 
were provided.  As for the veteran's pes planus, the VA 
examiner noted that it was his impression that at induction 
he had congenital pes planus, grade II, with no pronation, no 
splaying, no calluses and no corns.  The VA examiner further 
noted current findings of congenital pes planus of mild 
degree graded at the most maximum grade-II without calluses, 
corns or abnormal shoe wearing, also without pronation or 
slaying.  

Currently, the veteran is service connected for dyshidrotic 
eczema of the feet, rated 30 percent disabling; and bilateral 
plantar fasciitis, rated 10 percent disabling.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1137.  

In this case, the veteran's enlistment examination, performed 
in July 1986, listed a diagnosis of mild pes planus, 
asymptomatic.  Thus, his bilateral pes planus is found to 
have pre-existed his entry into active duty service.  The 
issue then, for service connection, is whether the disorder 
was aggravated in service, and 38 U.S.C. § 1153 and 38 C.F.R. 
§ 3.306 are for application.  If a preexisting disorder is 
noted upon entry into service, service connection may be 
granted based on aggravation during service of that disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In such a case, a 
presumption of aggravation arises where there is an increase 
of disability during service unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  Id.  

In this case, there is no showing of an inservice aggravation 
of the veteran's bilateral pes planus.  Although the 
veteran's service medical record do show some treatment for 
bilateral foot pain, the VA examiner in November 2005, noted 
that the veteran's inservice complaints represented plantar 
fasciitis, a condition for which the veteran was granted 
service connection.  Moreover, the VA examiner concluded that 
the veteran's condition upon induction remains essentially 
unchanged today, mild bilateral pes planus.  The Board also 
notes the lack of any treatment for several years following 
the veteran's discharge from the service.  Thus, no 
aggravation of this condition is shown.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the veteran has not made any specific 
allegation of a combat-related inservice injury involving his 
feet, thus the provisions under 38 U.S.C.A. § 1154(b) are not 
applicable.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in May 2002, rating actions, 
statement of the case, and supplemental statements advised 
the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran has been 
provided with the appropriate VA examination in this matter.  
Thus, the Board considers the VA's duty to assist is 
satisfied.   

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
However, because the preponderance of the evidence is against 
the veteran's claim for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.
 
In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

Service connection for bilateral pes planus is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


